  Case 2:20-cr-00326-JFW Document 122 Filed 12/07/20 Page 1 of 2 Page ID #:1299



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

 iJNITED STATES OF AMERICA,                                          I CASE NUMBER:

                                              PLAINTIFF,             I          CR20-326(A)-JFW                                    5
                              v.
 DAE YONG LEE,
                                                                     I    WARRANT FOR ARREST
                                              DEFENDANTS) I                                           ,.~~

 To:       UNITED STATES MARSHAL AND ANY AUTHORIZED UNITED ST                                           E~`(~'~'IC
                                                                                                                                         ~..
                                                                                                   V         -.- :.. .._.
                                                                                                                             v
 YOU ARE HEREBY COMMANDED to arrest DAE YONG LEE -~ :~} =-"
                                                                                                                                         t'~
 and bring him forthwith to the nearest Magistrate Judge to answer an I di~~tment ~
 charging him with Wire Fraud through Deprivation of Honest Service ,in violatio`~''~n of
 Title 18, United States Code, Sections 1343 and 1346, Federal Progra~n~ibery,~"fl
 violation of Title 18, United States Code, Section 666, and Alteration of Records in
 Federal Investigations, in violation of Title 18, United States Code, Section 1519.




                                        'CES DIST~
                                     ~,~P
 Kiry K. Gray
 NAME OF ISSUING OFFICER           ~,~
                                                                         November 12, 2020              Los Angeles, CA
                              z
 Clerk of Court               ~
 TITLE OF ISSUING OFFICER     c~                                         DATE AND LOCATION OF ISSUANCE
                              ~
                              .ỳ        v           f~
 Dion D. Mitchell              ~         l~                    E3y       PAUL L. ABRAMS
 SIGNATURE OF DEPUTY CLF,RK                                              NAME OF NDICIAL OFFICER
                                    ~`~~S7-~,~CT ~

                                                          RETURN

 THIS WARRANT WAS RECENED AND EXECUTED WITH THE ARREST OF THE ABOVE-NAMED DEFENDANT AT(LOCATION)




  ~ ~ (t'L 1ZvL~                                                          ~'1            I`- Cd.C~~
 DATE RECEIVED                                                           NAME OF ARRESTING OFF[CL.R

   1- I cs~l zcrz~
 DATE F ARREST                                                              LE
                                                                            ~ ~~ /.
 DESCRIPTIVE INFORMATION FOR DEFENDANT                                   SIGNATUKE OF ARRESTING OFFICER
 CONTAINED ON PAGE TWO




CR-12(08/10)                                    WARRANT FOR ARREST                                                          Page 1 of2
    Case 2:20-cr-00326-JFW Document 122 Filed 12/07/20 Page 2 of 2 Page ID #:1300



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

   UNITED STATES OF AMERICA,                                         I CASE NUMBER:

                                            PLAINTIFF                          CR20-326(A)-JFW                        5


  DAE YONG LEE,
                                                                          WARRANT FOR ARREST
                                            DEFENDANTS)

                                 ADDITIONAL DEFENDANT INFORMATION

  RACE:            SEX:         HEIGHT:           WEIGHT:   HAIR:          EYES:        OTHER:


  YEAR OF BIRTH:                PLACE OF BIRTH:             SOCIAL SECURITY NO.:        DRIVER'S LICENSE    ISSUING
                                                                                        NO.                 STATE
             1964
  ALIASES:                      SCARS,TATTOOS OR OTHER DISTINGUISHING MARKS:


  AUTO YEAR:       AUTO MAKE:   AUTO MODEL:                 AUTO COLOR:                 AUTO LICENSE NO.:   ISSUING


                                                                                                            STATE


  LAST KNOWN RESIDENCE:                                     LAST KNOWN EMPLOYMENT:




  FBI NUMBER:



  ADDITIONAL INFORMATION:




 fNVESTIGATIVE AGENCY NAMI.:                                INVESTIGATIVE AGENCY ADDRESS:

                            FBI
N O'I ES:




CR-12(08/10)                                       WARRANT FOR ARREST                                         Page 2 of2
